Case 3:19-cv-00046-NKM-JCH Document 75 Filed 03/06/20 Page 1 of 4 Pageid#: 189




                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA



    DEANDRE HARRIS                                         :              Case No. 3:19-CV-46

            Plaintiff                                      :               Judge MOON


                                                           :
            -v-

    JASON KESSLER ET AL.                                   :

                                                           :
          Defendants


          MOTION TO DISMISS PLAINTIFF’S COMPLAINT FRCP 12(b)(6)


           Defendants Traditionalist Workers Party (hereafter “TWP”) and Matt Parrott move

   the Court, pursuant to FRCP 12(b)(6), to dismiss each of the Plaintiff’s claims against them

   for the reasons that follow:


     A. FRCP 12(b)(6) Standard

         In Bell Atlantic Corp. v. Twombly, the Supreme Court announced the current pleading

   standard in federal court. 550 U.S. 544, 570, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007).

   Twombly required that a plaintiff’s allegations must be sufficient "to raise a right to relief

   above the speculative level," id. at 555, and plead facts which "allow… the court to draw

   the reasonable inference that the defendant is liable for the misconduct alleged." id. at 556.

          A plaintiff must state sufficient facts to “nudge” his claims “across the line from

                                                   1
Case 3:19-cv-00046-NKM-JCH Document 75 Filed 03/06/20 Page 2 of 4 Pageid#: 190




   conceivable to plausible.” Ashcroft v. Iqbal, 556 U.S. 662, 680. Nevertheless, a plaintiff

   still need only state a "short and plain statement of the claim showing that the pleader is

   entitled to relief". Fed. R. Civ. P. 8(a)(2).

           The Fourth Circuit has routinely applied the required standard. Woods v. City of

   Greensboro, 855 F. 3d 639, 647 (4th Cir. 2017), Thomas v. The Salvation Army Southern

   Territory, 841 F. 3d 632, 639 (4th Cir. 2016).

   B.      The Plaintiff’s Complaint fails to state a claim against TWP or Matt Parrott

   1. 42 USC 1986 claim is time barred

           42 USC §1986 has an express one year statute of limitations, providing that "no

   action under the provisions of this section shall be sustained which is not commenced

   within one year after the cause of action has accrued." Plaintiff alleges he suffered personal

   injury on August 12, 2017. He did not file his Complaint, however, until August 12, 2019.

           As such Plaintiff’s §1986 claim is time barred and must be dismissed with

   prejudice.

   2. Remainder of the Complaint fails to implicate TWP or Parrott

           Plaintiff’s Complaint is remarkable for the fact that it signally fails to make a single

   factual allegation against either Matt Parrott or the TWP. Plaintiff even fails to allege any

   racial animus against Parrott or TWP 1 even though they allege racial animus against several

   other defendants. 2

           The Complaint, literally, contains no factual allegations against TWP or Parrott

   whatsoever. The closest Plaintiff comes is ¶43 where Plaintiff alleges that “The vision

   espoused by Kessler and Spencer involved uniting these various racist groups in an effort to


   1
     ¶ 19 identifying Parrott only as founder of “Traditional Youth Network” and ¶20 identifying TWP only as a
   FEC registered corporation or unincorporated association under state law.
   2
     See, inter alia, ¶¶ 12, 14, 16, 27, and 33.
                                                        2
Case 3:19-cv-00046-NKM-JCH Document 75 Filed 03/06/20 Page 3 of 4 Pageid#: 191




   intimidate and harass racial, ethnic and religious minorities.”

          Setting aside the fact that Plaintiff has not identified Parrott or TWP as “racist

   groups” anywhere in his Complaint, Plaintiff has also failed to state any fact alleging TWP

   or Parrott agreed to be so used or agreed with anybody to do anything. In addition, Plaintiff

   failed to allege, with the specificity required by the Twombly pleading standard, that

   Parrott or TWP individually engaged in any wrongful conduct.

          Plaintiff has failed to plead facts, or even a single fact, that would allow the court to

   draw any reasonable inference that Parrott or TWP is liable for the Plaintiff’s alleged

   damages.

          Accordingly, all claims against defendants Matthew Parrott (aka “David Matthew

   Parrott”) and Traditionalist Workers Party must be dismissed.



                                                  Respectfully Submitted,


                                                  s/ Elmer Woodard
                                                  ELMER WOODARD (VSB 27734)
                                                  5661 US Hwy 29
                                                  Blairs, Va. 24527
                                                  (434) 878-3422
                                                  isuecrooks@comcast.net
                                                  Trial Attorney for Defendants Traditionalist
                                                  Workers Party and Matthew Parrott




                                                  3
Case 3:19-cv-00046-NKM-JCH Document 75 Filed 03/06/20 Page 4 of 4 Pageid#: 192




                                  CERTIFICATE OF SERVICE

       I hereby certify this Motion to Dismiss was served by the Court’s CM/ECF system on
       March 6, 2019 upon:

      All parties of record. No party requires or has requested service by other means.

                                                        s/ Elmer Woodard

                                                        E. Woodard (VSB 27734)




                                               4
